DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's arguments and amendments filed on 11/25/2020 have been acknowledged and entered. 
Claims 1-3, and 5-19 are pending.
No claims have been amended.
Claims 7, 11-17 and 19 have been withdrawn.
Claim 4 has been canceled.

Examiners Note
Examiner notes that claim 18 was reinstated at Applicant’s request of 10/21/2020 because the claim was identified in error as “withdrawn” by Applicant.  As such the claim has been treated on the merits in the following action as well as the action dated 11/25/2020 and Applicant is again requested to submit a corrected claim set with the withdrawal of claim 18 corrected in any further response. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. “Characterization of AlPO4 -type molecular sieving membranes formed on a porous α-alumina tube” in view of in view of Keith et al (US 4,171,288).
Regarding claims 1- 3, and 18, Guan discloses an AlPO4-type molecular sieving membrane prepared on porous α -alumina tubes (bonded to a solid support) (title and abstract) (forming an aluminophosphate-metal oxide bonded body wherein an aluminophosphate separation membrane is bonded to a bonding surface of the metal oxide or ceramic).  
Guan does not explicitly disclose the composition of the metal oxide support as wherein the metal oxide contains at least one material selected from the group consisting of alumina, titania and silica by 70% by mass or more in total, the metal oxide contains an alkali metal, an alkaline earth metal or both of these throughout the metal oxide, or a surface layer of the metal oxide whose surface is the bonding surface contains an alkali metal, an alkaline earth metal or both of these, and in a portion of the metal oxide from the bonding surface to a depth of 1 µm, a content rate of the alkali metal alkaline earth metal or both is from is from 0.3 to 30.0% by mass with respect to all substances that are present in the portion of the metal oxide. 
However, Guan teaches the metal oxide tube as alumina (abstract) and Keith teaches a metal oxide support that comprises at least 75 wt. % alumina and 1-20 wt. % of a minor component such as an alkaline earth oxide and explicitly teaches an alkaline earth metal such as calcium and therefore at 1-20 wt.% of a calcium oxide it comprises 0.7 – 14 wt.% Ca (alkaline earth metal).  Keith teaches the minor component acts as a stabilizing component (col 8 lines 24-27, 52-55, 57-62).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a support of alumina with 1-20 wt.% of a minor component of an alkaline earth oxide with an alkaline earth metal 4-type membrane of Guan. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). Because the alkaline earth oxide is mixed with the alumina it is found in the same percentages throughout the metal oxide and consequently also in a portion of the metal oxide from the surface to a depth of 1µm.
Regarding claim 8, Guan in view of Keith teaches all of the limitations of claim 1 as set forth above.  
Guan in view of Keith does not expressly teach wherein the aluminophosphate separation membrane has, within a surface thereof that faces the surface of the metal oxide, a surface which is not bonded to the metal oxide and whose surface area ratio to the surface of the aluminophosphate separation membrane that faces the surface of the metal oxide is 1% or less. 
However, Guan teaches the membrane membrane composition as claimed and Keith teaches the membrane supported on an alumina support with a calcium of 0.7 – 14 wt.% Ca (col 8 lines 52-55) well within the alkaline earth metal content as claimed.  Because the membrane and support alkaline earth content are the same as claimed, it would be expected that the resulting portion of similarly hydrothermally applied (section 2 – Experimental) aluminophosphate separation membrane of Guan that faces the surface of the metal oxide of Keith and is not bonded to the metal oxide surface would .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. “Characterization of AlPO4 -type molecular sieving membranes formed on a porous α-alumina tube” in view of Keith et al (US 4,171,288) further in view of Uchikawa et al. (US 2012/0272826 A1).
Regarding claims 5 and 6, Guan in view of Keith teaches all of the limitations of claim 1 as set forth above and Guan teaches a tube (structural body with an inner space and an open end) with an inner diameter of 1.9mm (5mm or less) (section 2 page 192).  
Guan in view of Keith does not teach a structural body with a value obtained by dividing the surface area of the bonding surface of the metal oxide by the space volume of the metal oxide as 100 or more, or the length of the inner space in the direction to which the inner space extends is 100 mm or more.
However, Uchikawa teaches a tube shape monolith membrane structure for practical use [0009] (having an inner space) for a catalytic use with a zeolite (ceramic) substrate having an inner diameter of less than 10mm, an outer diameter of up to 2  x  # of cells; space volume= 25,446,879 mm3 and resulting surface area/space volume (for 37 cells) = 15707*37/19635= 29.6 and resulting surface area/space volume (for 2500 cells) = 15707*2500/19635= 2000) significantly overlapping the instant claimed range of 100 or more.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a tube structure with a length and diameter and number of cells and therefore the value obtained by dividing the surface area of the bonding surface of the metal oxide by the space volume of the tube to the length and diameter and cell configuration as taught by Uchikawa overlapping the instant claimed range of less than 5 mm inner diameter and inner length of 100mm or more and the resultant values obtained by dividing the surface area of the bonding surface of the metal oxide by the space volume of the metal oxide that significantly overlap the instant claimed range of 100 or more to suit the application and to provide a membrane area for obtaining sufficient treatment as the substrate of Guan in view of Keith. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257,  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. “Characterization of AlPO4 -type molecular sieving membranes formed on a porous α-alumina tube” in view of Keith et al (US 4,171,288) as applied to claim 1 above, and further in view of Fedeyko et al. (US 20110250127 A1).

Regarding claim 9, Guan in view of Keith teaches all of the limitations of claim 1 as set forth above and Guan teaches such AlPO4 can be made with 8 member rings that lower the permeance to CO2 (Section 3, p 194).  
Regarding claim 10, Guan in view of Keith teaches all of the limitations of claim 1 as set forth above.
Guan in view of Keith does not however teach the aluminophosphate structure as an AEI structure.  
However, Fedeyko teaches the use of eight-membered ring aluminophosphate in AEI structures provide small pore catalyst structures to minimize the detrimental effects of hydrocarbons (paragraphs [0034],[0039] and Table 1).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use eight-membered ring aluminophosphate in AEI structures as taught by Fedeyko to provide small pore catalyst structures to minimize the detrimental effects of hydrocarbons in the catalyst of Dutta in view of Keith.

Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive. Applicant argues that because Keith discloses that an alkaline earth metal oxide, such as a calcium oxide, may be included in the catalyst composition to prevent the formation of less reactive spinel phases due to a reaction between the base metal and the alumina support during calcination, that a person of ordinary skill in the art would have recognized that the alumina support and alkaline earth metal oxide disclosed in Keith are components of the catalyst composition, and not a separate support on which the catalyst composition is formed and therefore, if one were to consider modifying Guan based on Keith, the modification would have been to the
aluminophosphate separation membrane of Guan, rather than the support.
In response to Applicant’s argument, Keith expressly teaches the combination of the alkaline earth with an alumina support component which provides the alumina support component stability. Applicant’s argument that one of ordinary skill would have modified the aluminophosphate of Guan is not convincing.  
Applicant further argues that Keith discloses that the alkaline earth metal oxide is included in the catalyst composition as a stabilizing component that minimizes reaction between the alumina support component and the based metal component included in the catalyst composition (see Keith, Col. 8, lines 56-59).
In response to Applicant’s argument, Keith in fact discloses that the alkaline earth metal oxide is combined with an alumina support in calcining to provide a heat stabilized alumina and that the alkaline earth metal oxide acts as a stabilizing component (col 8 also may serve to minimize reaction between an alumina support component and a based metal component.  This additional benefit even if not necessary for Guan does not negate the stabilizing benefit for a heat stabilized alumina.  As such Applicant’s arguments are not convincing.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.D.I./Examiner, Art Unit 1784                                                                                                                                                                                                        
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784